DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 08/16/2022.
In the instant Amendment, no claims have been added; no claims were cancelled; claims 1-6 and 8-9 have been amended; and claims 1, 10, and 11 are independent claims.  Claims 1-11 have been examined and are pending.  This Action is made Final.
Response to Arguments
The objection to claim 2 is withdrawn as the claims have been amended.
The claim interpretation of claims 1 and 10-11 is withdrawn as the claims have been amended. 
The rejection of claim 11 under 35 U.S.C. § 101 is withdrawn as the claims have been amended.
Applicants’ arguments with respect to claims 1, and 10-11 have been considered but are moot in view of the new ground(s) of rejection, which was necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1, 3, 5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Turtiainen et al. (US 2004/0158716; Hereinafter “Turtiainen”) in view of Kamal et al. (US 2013/0267199; Hereinafter “Kamal”).
Regarding claim 1, Turtiainen teaches a method of provisioning a device to use a data service provided by a data service provider, the method comprising: maintaining a list of unique identifiers of devices to which a trusted certificate has been issued (Turtiainen: Para. [0057], 4. The gateway 2 then proceeds to authorise the user by looking up the E.164 number or telephone number from a local database 7 (and "access permissions" database). This database may be constructed manually and contains a list of allowed users and their access rights. If listed, the mobile terminal 4 is allowed to connect. [database meets list of unique identifiers]); 
receiving a data service request for a device, wherein the request includes a unique identifier for the device and a certificate (Turtiainen: Claim 8: the mobile terminal comprising a SIM card having stored thereon a public-private key pair and a certificate containing at least the public key, a unique identifier being an identifier allocated to the terminal for the purpose of using the RAN, and a signature guaranteeing that the public key is associated with the unique identifier, the method comprising: sending the certificate from the mobile terminal to the node: Para. [0054], 1. The mobile terminal 4 opens IKE Phase 1 negotiation by sending the pre-stored certificate (containing its public key) to the gateway. Para. [0052], The SIM card 9 is thus equipped with a public-private key pair and a certificate guaranteeing the association of the public key with the E.164 address or telephone number.);
in response to the data service request (Turtiainen: Para. [0054], 1. The mobile terminal 4 opens IKE Phase 1 negotiation by sending the pre-stored certificate (containing its public key) to the gateway), consulting the list of device unique identifiers in order to verify that the certificate contained in the data service request is a trusted certificate (Turtiainen: Para. [0057], 4. The gateway 2 then proceeds to authorise the user by looking up the E.164 number or telephone number from a local database 7 (and "access permissions" database). This database may be constructed manually and contains a list of allowed users and their access rights. If listed, the mobile terminal 4 is allowed to connect.); 
Turtiainen does not explicitly teach when the certificate contained in the service request is a trusted certificate, forwarding the certificate to the data service provider.
In an analogous art, Kamal teaches when the certificate contained in the service request is a trusted certificate, forwarding the certificate to the data service provider (Kamal: Para. [0018], The server then forwards the key/certificate to equipment of a third party entity that subscribes to the SIM security service. The entity can utilize the key/certificate to establish a secure communication between the entity and the mobile terminal.); 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kamal with the system and method of Turtiainen to include when the certificate contained in the service request is a trusted certificate, forwarding the certificate to the data service provider because this functionality provides for storing keys and certificates from a network operator on a SIM card for use by a mobile wireless terminal to authenticate to and access the network (Kamal: Para. [0004]-[0005]).
Regarding claim 3, Turtiainen, in combination with Kamal, teaches the method of claim 1 wherein maintaining the list of unique identifiers comprises storing each unique identifier in memory together with the trusted certificate issued to it (Kamal: Para. [0031], In the alternative, the SIM OTS server 110 may include a database listing the identification information of plurality of SIM cards. Para. [0064], Upon receipt of the certificate 75 from the SIM OTA server 110, the security service server 120 may store the certificate 75 in its storage (e.g., a hard disk drive or optical disk) in association with the identity information of the SIM card 20 (e.g., ICCID, IMSI or mobile phone number assigned to the SIM card), which the security service server 120 already knows or has acquired from the SIM OTA server 110. The security service server may store multiple certificates sent from multiple mobile terminals. Para. [0030]).
Regarding claim 5, Turtiainen, in combination with Kamal, teaches the method of claim 1 wherein the data service request is received prior to the device being provisioned to a mobile communications network (Kamal: Para. [0062], The SIM card 20 of a mobile terminal 10 of a user 50 may generate a user certificate 75 by utilizing secure information stored in the SIM card 20 (S601). For example, an authentication key Ki stored in the SIM card 20 can be utilized to generate the certificate 75. Para. [0063], Then, the SIM card 20 may transmit the certificate 75 to the SIM OTA server 110 of the MNO 100 by utilizing a wireless interface of the mobile terminal 10 via the secure communication link (S602).) and the method further comprises provisioning the device to use a communications network in response to the data service request (Kamal: Para. [0063], Upon receipt of the certificate 75 from the SIM card 20, the SIM OTA server 110 may transmit the certificate 75 to the security service server 120, which provides the security service (S603). Para. [0021]-[0022]).
Regarding claim 7,Turtiainen, in combination with Kamal, teaches the method of claim 1 wherein the certificate comprises the public key of a public/private key pair (Turtiainen: Para. [0034], 3) obtaining a certificate from a certification authority (CA) containing at least the public key, a unique identifier being an identifier allocated to the terminal for the purpose of using the telecommunications network, and a signature guaranteeing that the public key is associated with the unique identifier; Para. [0035], 4) storing the key pair and the certificate on a subscriber identity module SIM card).
Regarding claim 8, Turtiainen, in combination with Kamal, teaches the method of claim 1 further comprising obtaining a plurality of device unique identifiers and creating the certificates using the device unique identifiers (Turtiainen: Para. [0050], 3. The CA 8 constructs a new certificate for the key pair, and assigns the necessary names, preferably using the E.164 phone number as a part of the ASN.1 Distinguished Name in the X.509 certificate format. E.164 or +358 40 . . . format numbers are by definition globally unique. Para. [0057], 4. The gateway 2 then proceeds to authorise the user by looking up the E.164 number or telephone number from a local database 7 (and "access permissions" database). This database may be constructed manually and contains a list of allowed users and their access rights. If listed, the mobile terminal 4 is allowed to connect.).
Regarding claim 9, Turtiainen, in combination with Kamal, teaches the method of claim 1 wherein the unique identifiers of devices comprise one of Integrated Circuit Card Identifiers (ICCIDs), International Mobile Subscriber Identities (IMSIs) and Mobile Station International Subscriber Directory Numbers (MSISDNs). (Turtiainen: Para. [0028], The unique identifier may be, for example, an E.164 address or an international telephone number. These are both identifiers which are already present on a SIM card and are unique to each mobile terminal, and so can be relied upon. [phone number meets MSISDN limitation])
Regarding claim 10, claim 10 is rejected under the same rational as claim 1. 
Regarding claim 11, claim 11 is rejected under the same rational as claim 1. 

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Turtiainen et al. (US 2004/0158716; Hereinafter “Turtiainen”) in view of Kamal et al. (US 2013/0267199; Hereinafter “Kamal”) in view of Ahmavaara et al. (US 2016/0087972; Hereinafter “Ahmavaara”).
Regarding claim 2, Turtiainen, in combination with Kamal, teaches the method of claim 1 the method comprises issuing trusted certificates to multiple SIMs prior to the SIMs being issued to users (Turtiainen: Para. [0010], This and other objects are achieved at least in part by pre-storing keys and certificates created by a network operator on a SIM card for use by a mobile wireless terminal. Para. [0050], 3. The CA 8 constructs a new certificate for the key pair, and assigns the necessary names, preferably using the E.164 phone number as a part of the ASN.1 Distinguished Name in the X.509 certificate format. E.164 or +358 40 . . . format numbers are by definition globally unique. Para. [0051], 4. The operator or his agent stores the keys and the certificates on the SIM card 9.).
Turtiainen, in combination with Kamal, does not explicitly teach wherein the unique identifier identifies a SIM.  
In an analogous art, Ahmavaara teaches wherein the unique identifier identifies a SIM (Ahmavaara: Para. [0016], The method may also include provisioning the device with a device certificate at a time the device is manufactured. The device certificate may uniquely identify a device. The device certificate may be based on at least one or a combination of a serial number, a media access control (MAC) ID, an international mobile station equipment identity (IMEI), or an international mobile subscriber identity (IMSI). [IMSI meets SIM identifier limitation]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ahmavaara with the system and method of Turtiainen and Kamal to include wherein the unique identifier identifies a SIM because this functionality provides for authenticating a device to a network by exchanging one or more certificates that are related to an identifier associated with the SIM card (Ahmavaara: Para. [0005]).

Claim(s) 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Turtiainen et al. (US 2004/0158716; Hereinafter “Turtiainen”) in view of Kamal et al. (US 2013/0267199; Hereinafter “Kamal”) in view of Chen et al. (US 2018/0227757; Hereinafter “Chen”).
Regarding claim 4, Turtiainen, in combination with Kamal, teaches the method of claim 3.  Turtiainen, in combination with Kamal, does not explicitly teach wherein consulting the list of device unique identifiers comprises comparing the received certificate with the stored trusted certificate.  
In an analogous art, Chen teaches wherein consulting the list of device unique identifiers comprises comparing the received certificate with the stored trusted certificate (Chen: Para. [0046], Thus, in a first step S201, the AAA server 103 receives a request for service of the second UE 111 via WLAN access. It should be noted that the request may be a part of the EAP-TLS procedure. In step S202, the AAA server 103 acquires a certificate of the second UE 111, which certificate comprises the issued vIMEI as previously discussed with reference to FIG. 2. In an embodiment, the second UE 111 in fact submits the certificate with the request in step S201. Para. [0047], Thereafter, in steps S203 and S204, the AAA server 103 verifies that the vIMEI included in the certificate is registered with the EIR 109, wherein the identity of the second UE 111 is considered verified. The AAA server 103 may in step S203, in addition to providing the vIMEI, optionally provide the EIR 109 with International Mobile Subscriber Identity (IMSI) of the second UE 111.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chen with the system and method of Turtiainen and Kamal to include wherein consulting the list of device unique identifiers comprises comparing the received certificate with the stored trusted certificate because this functionality provides for authentication to a network and prevents access to faulty or blacklisted device (Chen: Para. [0004]).
Regarding claim 6, Turtiainen, in combination with Kamal, teaches the method of claim 5. Turtiainen, in combination with Kamal, does not explicitly teach further comprising provisioning the device to use the mobile communications network in parallel with provisioning the device to use the data service. 
In an analogous art, Chen teaches further comprising provisioning the device to use the mobile communications network in parallel with provisioning the device to use the data service (Chen: Para. [0036], The network further comprises a 3GPP Authentication, Authorization and Accounting (AAA) server 103, which takes care of the authentication, authorization and accounting of UEs connecting to the EPC network via (untrusted) WLAN 107 and the ePDG 125 across interface Diameter/RADIUS. The 3GPP AAA server 103 also connects to the HSS 105 via interface SWx, and to a Certificate Authority (CA) server 101 for issuing certificates. [0038], [0040], To this end, the second UE 111 may log on to the AS 120 via the WLAN 107 or other IP connection using e.g. a designated app, a web portal, etc. Finally, in step S106, the AS 120 provides the second UE 111 with the issued certificate. The non-SIM mobile terminal embodied by the second UE 111 may have been safely registered with the network 100 by the AS 120, and a vIMEI has been issued on the basis of which the identity of the second UE 111 subsequently may be verified in the network. The second UE 111 is hence considered to be trusted.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chen with the system and method of Turtiainen and Kamal to include further comprising provisioning the device to use the mobile communications network in parallel with provisioning the device to use the data service because this functionality provides for mobile device identity check when connecting to and operator core via WiFi (Chen: Para. [0004]).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/Primary Examiner, Art Unit 2437